DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is in response to the reply filed 09/29/2022.
Claims 14-15 are amended. 
No claims are new. 
Claims 1-16 are pending in this action. 

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. GB2103110.9, filed on 03/05/2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The term “substantially” in claims 1-2 and 7 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. In the instant case, it is unclear what the requisite degree for "substantially" 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
In the instant case, claim 8 discloses “securing means for securing an electrode in place within a perforation” which is specified as flaps (6) in paragraph 0022 and figures 3A-3B. 
This application also includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: "means for attaching the perforated plate to a cranium of a patient via screws or sutures" in claim 10.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof. If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-2, 5-7, and 13 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Yin (US 20140288625 A1).
Re. claim 1-2, Yin discloses a cranial prosthetic (paragraph 0001) comprising a perforated plate including perforations (figure 10, perforations 302, as better shown in figures 14-15) and indentations suitable for recessing leads (figure 10, lead grooves 205), wherein the perforations comprise a plurality of holes substantially equidistant from a central point of the perforated plate (figure 10, four equidistant perforations 302 from the center).

Re. claim 5-6, Yin further discloses wherein the indentations suitable for recessing leads comprise a series of interconnecting channels and a recessed channel around a perimeter of the perforated plate; and wherein the indentations suitable for recessing leads comprise a recessed channel around a perimeter of the perforated plate with a plurality of exit points (figure 10, lead grooves 205 surround the perimeter of base ring).

Re. claim 7, Yin further discloses wherein the perforated plate is substantially circular in shape (figure 10).

Re. claim 13, Yin further discloses a method of electrotherapy using a cranial prosthetic as recited in claim 1 (paragraph 0001-0004).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Yin (US 20140288625 A1).
RE. claim 3, Yin does not explicitly teach an additional hole at the central point, but it is reminded that “mere duplication of parts has no patentable significance unless a new and unexpected result is produced”, as per In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960), and the particular placement of an element in a device is “held to be an obvious matter of design choice”, as per In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try an additional, central hole/perforation into the system of Yin in order to, for example, provide additional stimulation or structural integrity.

RE. claim 4, Yin does not explicitly teach the perforated plate is a curved perforated plate, but it is reminded that configuration of the claimed cranial prosthetic is “a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant”, as per In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try the curved configuration as claimed in order to shape the implant for cranial implantation. 

Claims 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Yin (US 20140288625 A1) in view of Appenrodt (US 20100280585 A1). 
RE. claim 8, Yin teaches the claimed invention except securing means for securing an electrode in place within a perforation, but Appenrodt discloses a cranial prosthetic comprising securing means for securing an electrode in place within a perforation (paragraph 0042 – “an electrode fixation system 200 can be used to couple, secure or fix the lead 202 of the at least one electrode to the cranium 108”). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the securing means as taught by Appenrodt into the device of Yin in order to fix an electrode for electrical stimulation.

RE. claim 9, Yin teaches the claimed invention except a protective cap placed over each of the perforations to assist in holding an electrode in position, but Appenrodt discloses a cranial prosthetic comprising a protective cap placed over each of the perforations to assist in holding an electrode in position (figure 3, cap 260). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the protective cap as taught by Appenrodt into the device of Yin in order to prevent damage to the electrode/desired element.

Re. claim 10, Yin teaches the claimed invention except means for attaching the perforated plate to a cranium of a patient via screws or sutures, but Appenrodt discloses means for attaching the perforated plate to a cranium of a patient via screws or sutures (paragraph 0061 – “In order to assemble the electrode fixation system 200 to the cranium 108, the base ring 206 can be positioned over the burr hole 98. The base ring 206 can be coupled to the cranium 108 by the mechanical fasteners 224, such as bone screws, which can be inserted through the bores 236 of the flanges 214”). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the securing means of Appenrodt into the device of Yin in order to fix the implant for stimulation.

Re. claim 11, Yin teaches the claimed invention except the perforated plate is formed from at least one of a metal, a polymer, and a ceramic , but Appenrodt further discloses wherein the perforated plate is formed from at least one of a metal, a polymer, and a ceramic (paragraph 0043 – “Each of the base ring 206, bottom plate 208, top plate 210 and cover 212 described and illustrated herein can be composed of a suitable biocompatible material, and generally can each be formed of a biocompatible polymeric material”). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the materials as taught by Appenrodt into the device of Yin in order to provide structural integrity and stronger device efficacy.

Claims 12 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Yin (US 20140288625 A1) in view of Bonde (US 2014/0155859 A1). 
Re. claim 12, Yin teaches the claimed invention except the proves of manufacturing the cranial prosthetic is formed by injection molding, machining, casting, or 3D printing, but Bonde discloses that it is known for cranial prosthetic/implants to be manufactured by the known techniques of molding (paragraph 0024 – “…plate member 210 and securing element 230, plate member 310, securing element 330, and ring member 380 may each be formed, for example, by molding, from a biocompatible polymer such as polyurethane, polycarbonate, polysulfone, polyether ether ketone (PEEK), or nylon”), and therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the known techniques of Bonde into the device of Yin in order to form the prosthetic/implant for use.

Re. claim 16, Yin further discloses a kit comprising a) a cranial prosthetic as recited in claim 1 (see above) and b) one or more electrodes (paragraph 0018), but does not disclose a charge delivery device, but Bonde discloses that it is known for cranial prosthetic/implants stimulation systems to include a therapy generator (paragraph 0005), and therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the known therapy generator of Bonde into the device of Yin in order to provide therapy to a patient.

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Appenrodt (US 20100280585 A1) in view of Shachar (US 2011/0092960 A1).
Re. claims 14-15, Yin discloses the claimed invention except a method of treating brain tumors/glioblastoma multiforme by administering electrotherapy to a warm-blooded animal using a cranial prosthetic, but Shachar discloses that it is known for a cranial implant system to treat tumors/glioblastoma multiforme by way of electrical current (paragraph 0102 – regulated medication of Avastin used to treat glioblastoma multiforme [0009] is controlled via controlled electrical current passing through coil 119), and therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the known methods of Shachar into the system of Yin in order to provide cancer treatment to a patient in need.

Response to Arguments
Applicant’s arguments, filed 09/29/2022, with respect to the objections and 112 rejection have been fully considered and are persuasive.  The objections and 112 rejections of 08/02/2022 have been withdrawn. 
Applicant’s arguments, filed 09/29/2022, with respect to the rejection(s) of claim(s) 1-16 under 35 USC § 102 and 35 USC § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Yin (US 20140288625 A1) which discloses the cranial prosthetic with a singular perforated and indented plate as discussed above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure; the following prior art disclose cranial prosthetic/implants providing electrotherapy via electrodes:
Pianca (US 9101756 B1).
Bauer (US 20190308025 A1).
Sampath (US 20200030099 A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anh-Khoa N. Dinh whose telephone number is (571)272-7041. The examiner can normally be reached Mon-Fri 7:00am-4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on (571) 272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANH-KHOA N DINH/Examiner, Art Unit 3792                                                                                                                                                                                                        
/CARL H LAYNO/Supervisory Patent Examiner, Art Unit 3792